Citation Nr: 0802786	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, bursitis, right greater trochanter 
(claimed as right hip condition).

2.  Entitlement to an initial compensable disability rating 
for residuals, post operative right knee.

3.  Entitlement to service connection for right ankle 
sprains.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel

INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the veteran's file 
was transferred to the RO in Hartford, Connecticut.

In its October 2004 rating decision, the Winston-Salem RO: 
(1) granted service connection for residuals, bursitis, right 
greater trochanter (claimed as right hip condition), and 
assigned a 10 percent rating, effective August 14, 2004; (2) 
granted service connection for residuals, post operative 
right knee, and assigned a 0 percent rating, effective August 
14, 2004; and (3) denied service connection for right ankle 
sprains.  The veteran perfected an appeal as to the initial 
disability ratings assigned for right hip condition and right 
knee condition, as well as to the denial of service 
connection for right ankle sprains.

The veteran was scheduled to present testimony before a 
Hearing Officer at the Hartford RO in October 2005.  However, 
the veteran failed to report to the hearing.

The veteran was then scheduled to present testimony at a 
video conference hearing before a Veterans Law Judge in April 
2006.  However, the veteran failed to report to the hearing.  
As the record does not contain further explanation as to why 
the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for the hearing to be withdrawn.  See 
38 C.F.R. § 20.704 (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.



REMAND

Entitlement to a higher initial disability rating for right 
hip condition and right knee condition.

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
June 2004, prior to the initial adjudication of his service 
connection claims in the October 2004 rating decision at 
issue.  This June 2004 letter summarized the evidence needed 
to substantiate the claims and VA's duty to assist, specified 
the evidence that the veteran was expected to provide 
(including the information needed to obtain both his private 
and VA medical treatment records), and informed the veteran 
that he could submit any and all evidence which was pertinent 
to his claims, and not merely that evidence requested by the 
RO, by stating: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  Therefore, the June 2004 letter clearly 
satisfied all four "elements" of the VCAA notice requirement 
for the service connection claims which were at issue in the 
October 2004 rating decision.

In February 2005, the veteran filed a Notice of Disagreement 
with respect to the initial disability ratings assigned for 
his right hip condition and right knee condition.  
Thereafter, he did not receive a VCAA letter to inform him of 
the four required notice "elements" with respect to these 
higher initial rating claims.  The veteran must be given such 
required notice in order to ensure that he receives the due 
process to which he is entitled in connection with such 
claims on appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  In the 
present appeal, the veteran has not received this required 
notice.

In addition, the Board notes that the most recent medical 
examination report associated with the claims file is dated 
in July 2004, when the veteran was afforded a QTC examination 
for his joints (including his right hip and right knee) 
during active service.  Since that time, treatment records 
dated December 2004 to February 2005 from the VA Medical 
Center (VAMC) in West Haven, Connecticut have been associated 
with the claims file.  In addition to the fact that these 
treatment records are approximately three years old, they 
notably contain assertions from the veteran (dated December 
2004) that his hip pain had worsened and that his knee and 
hip pain interfered with his activities of daily living.  See 
West Haven VAMC Treatment Record dated December 27, 2004 at 
pages 8, 9, and 11.  In view of these developments, a new VA 
examination is warranted in order to fully and fairly 
evaluate the veteran's claims for higher initial ratings for 
right hip condition and right knee condition on appeal.

Entitlement to service connection for right ankle sprains.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1) for both Hickson and Wallin, the 
record shows that the veteran was diagnosed with recurrent 
sprains of the right ankle during a July 2004 QTC examination 
in active service.  At this examination, the veteran reported 
intermittent problems with his right ankle and said that his 
ankles seemed to be somewhat unstable and tended to roll on 
him from time to time.  However, treatment records dated 
December 2004 to February 2005 from the VAMC in West Haven 
contain no mention of a right ankle disability.  In a 
December 2004 VA progress note, the veteran denied other 
joint problems (aside from his right hip disability).  See 
West Haven VAMC Treatment Record dated December 27, 2004 at 
page 8.  Thus, it is not clear whether the veteran currently 
suffers from right ankle sprains.

With regard to Hickson element (2), a service medical record 
dated in March 2001 shows that the veteran complained during 
service of bilateral foot pain, with pain on the lateral 
border, arches, and ankles.  The cause and nature of such 
ankle pain is not disclosed, nor is there any indication that 
the pain was a manifestation of ankle sprains.  A history of 
sprained ankles was noted in this March 2001 service medical 
record.  The Board is uncertain as to whether the veteran's 
"history of sprained ankles" applies to his right ankle 
specifically.  Furthermore, it is not clear whether such a 
history began during service, or prior to service.  
Therefore, the Board cannot be certain that Hickson element 
(2) has been adequately satisfied.

However, Wallin element (2) has been met, because service 
connection is currently in effect for the veteran's right hip 
condition (10 percent disabling as of August 14, 2004) and 
right knee condition (0 percent disabling as of August 14, 
2004).

With respect to element (3) for both Hickson and Wallin, the 
Board feels that more evidence is necessary before reaching a 
conclusion on those points.  As stated above, it is unclear 
whether the veteran currently suffers from right ankle 
sprains.  In addition, during the veteran's QTC examination 
in July 2004, the examiner noted that the veteran had been 
told that his right ankle problems were "presumably...because 
of the improper and incorrect amount of weight having been 
put on this [right] side of his lower extremity due to the 
knee injury."  As noted, the veteran's right knee condition 
is now service-connected.  However, the QTC examiner's 
opinion is not probative as to whether there is a medical 
nexus between the right ankle condition and right knee 
condition.  In making his statement, the examiner seemed to 
be merely relaying information that the veteran had been told 
by someone else; in addition, the opinion includes the word 
"presumably" and is therefore too speculative to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).

As a result, the Board feels that the veteran should be 
afforded a VA examination to determine the current nature and 
etiology of any right ankle sprains.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for all of the claims on 
appeal.

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the VAMC in 
West Haven and request that it provide 
any records pertaining to the veteran 
since 2004.  Associate this request and 
all records received with the claims 
file.  If records are unavailable, a 
negative reply is requested.

3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right hip, 
right knee, and right ankle disabilities 
at any time since departing from active 
service in 2004.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, and 
etiology of any right hip, right knee, 
and right ankle disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.

With regard to the veteran's right hip 
and right knee disabilities, the examiner 
is requested to evaluate the veteran's 
current level of such disabilities as 
related to his increased rating claims on 
appeal.

With regard to the veteran's right ankle 
disability, the physician is requested to 
offer an opinion as to the following:

(a).  Does the veteran have a right 
ankle disorder?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a right ankle disorder, 
did such disorder have its onset 
during his period of active service 
from August 14, 2000 to August 13, 
2004, or was it caused by any incident 
that occurred during such active 
service?

(c).  Did a right ankle disorder exist 
prior to the veteran's period of 
active duty from August 14, 2000 to 
August 13, 2004?  If so, state (if 
possible) the approximate date of 
onset of such disorder.

(d).  If a right ankle disorder 
preexisted the veteran's period of 
active duty, did that disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
due to service, resulting in any 
current disability.

(e).  If a right ankle disorder 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
right ankle disorder did not exist 
prior to the veteran's period of 
active duty from August 14, 2000 to 
August 13, 2004, is it as least as 
likely as not that such a disorder had 
its onset during service, or was it 
caused by any incident that occurred 
during service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



